DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 30 December 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Patent Publication 2018/0302666), hereinafter Wright, in view of Suito et al. (European Patent Application Publication EP1006685), hereinafter Suito.
Regarding claim 1, Wright shows
A method of processing media content, the method comprising: (Fig. 10; [0060]; Fig. 15; [0099-0101]; i.e. A method performed by an apparatus comprising processor, memory, and instructions to implement the method.)
obtaining a first media frame and a second media frame; ([0078]; [0062]; [0063], lines 1-7; i.e. Multiple video frame buffers are obtained from a digital television feed.)
generating, using a first change detector, (i.e. image features detector) a first tag (i.e. hint) indicating a change  ([0063], lines 7-21; [0079]; [0080]; [0081], lines 1-8)
generating, using a machine learning model, (i.e. commercial hint generator as program/machine learning model which generates weighting values based on historical data) a second tag (i.e. weighting value) indicating that media content of the second media frame is associated with a particular type of media content; (i.e. commercial) and ([0081], lines 8-14; [0066])
determining, based the first tag and the second tag, that the media content of the second media frame is associated with the particular type of media content.  ([0082]; i.e. A weighted hint value is determined using the hint and its weighting value. It is then determined based on this weighted hint value whether a commercial has been detected.)
However, Wright fails to show
generating a first tag indicating a change above a first change threshold has occurred in the second media frame relative to the first media frame
Suito shows
generating, using a first change detector, (Fig. 2, 15; i.e. scene change detector) a first tag (i.e. result indicating a scene change) a change above a first change threshold (i.e. predetermined threshold value) has occurred in the second media frame relative to the first media frame ([0063]; [0065]; [0066]; [0071])
Suito and Wright are considered analogous art because they involve detecting commercials in a media presentation. Wright shows detecting commercial based on edge detection between frames. He further details that other detection techniques may be used. ([0068]) Suito shows detecting the commercial may be based on scene changes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Suito wherein generating a first tag indicating a change above a first change threshold has occurred in the second media frame relative to the first media frame. Doing so provides the details on how to determine changes based on the other techniques.

Regarding claim 2, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows
The method of claim 1, further comprising: 
obtaining a third media frame, (i.e. Frame N) the third media frame occurring after the first (i.e. Frame 1) and second media frames (i.e. Frame of commercial/advertisement) in an item of media content; (i.e. digital television broadcast feed) (Wright: [0078]; Fig. 6; [0043])
generating, using the first change detector, (i.e. image features detector) a third tag (Wright: [0023], lines 1-6; i.e. hint that commercial advertisement transition has occurred, such as transition from commercial to program) indicating a change above the first change threshold has occurred in the third media frame; (Wright: [0063]; [0079]; [0080]; [0081], lines 1-8 and Suito: [0063]; [0065]; [0066]; [0071]; i.e. Wright shows generating tags when a transition has been determined from a commercial to a program based on comparing frame changes. Suito shows that such changes may be identified using thresholds.)
generating, using the machine learning model, a fourth tag (i.e. weighting value for hint that transition has been from commercial to program) indicating a likelihood that media content of the third media frame is not associated with the particular type of media content; (i.e. it is program content and not advertisement) and (Wright: [0081], lines 8-14; [0066])
determining, based the third tag and the fourth tag, that the media content of the third media frame is not associated with the particular type of media content.  (Wright: [0082]; i.e. A weighted hint value is determined using the hint/third tag and its weighting value/fourth tag. It is then determined based on this weighted hint value whether a commercial has transitioned back to the program.)

Regarding claim 7, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows
The method of claim 1, further comprising: 
comparing the second media frame to the first media frame; and (Wright: [0079]; [0080] and Suito: [0063])
determining, by the first change detector based on the comparing, that the change is above the first change threshold in the second media frame relative to the first media frame. (Suito: [0065]; [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Suito wherein determining, by the first change detector based on the comparing, that the change is above the first change threshold in the second media frame relative to the first media frame for the same motivation as detailed above in regards to claim 1.

Regarding claim 8, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows 
The method of claim 7, wherein comparing the second media frame to the first media frame includes comparing pixels of the second media frame to corresponding pixels of the first media frame. (Suito: [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Suito wherein comparing the second media frame to the first media frame includes comparing pixels of the second media frame to corresponding pixels of the first media frame for the same motivation as detailed above in regards to claim 1.


Regarding claim 9, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows 
The method of claim 7, wherein comparing the second media frame to the first media frame includes comparing one or more statistical characteristics (Suito: i.e. pixel values) of a group of pixels (Suito: i.e. either entire frame of pixels or pixels of blocks) of the first media frame to one or more statistical characteristics of a corresponding group of pixels of the second media frame.  (Suito: [0063]; [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Suito wherein comparing the second media frame to the first media frame includes comparing one or more statistical characteristics of a group of pixels of the first media frame to one or more statistical characteristics of a corresponding group of pixels of the second media frame.  for the same motivation as detailed above in regards to claim 1.

Regarding claim 10, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows
The method of claim 7, wherein comparing the second media frame to the first media frame includes comparing blocks of the first media frame to corresponding blocks of the second media frame. (Suito: [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Suito wherein comparing the second media frame to the first media frame includes comparing blocks of the first media frame to corresponding blocks of the second media frame for the same motivation as detailed above in regards to claim 1.

Regarding claim 16, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows
The method of claim 1, wherein determining, based the first tag and the second tag, that the media content of the second media frame is associated with the particular type of media content includes: 
determining that a combined weight (i.e. aggregated weighted hint score) associated with the first tag and the second tag is greater than a weight threshold; (i.e. weighted hint threshold) and  (Wright: [0097], lines 11-20)
determining, based on determining that the combined weight is greater than the weight threshold, that the media content of the second media frame is associated with the particular type of media content. (i.e. commercial) (Wright: [0097], lines 11-20)

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

 Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Suito as applied above, and further in view of Kolde et al. (U.S. Patent No. 8,151,293), hereinafter Kolde.
Regarding claim 3, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. However, Wright in view of Suito fails to show
The method of claim 2, wherein a device is tuned to a first channel, and wherein the first media frame, the second media frame, and the third media frame are associated with a second channel, the method further comprising: 
automatically tuning the device from the first channel to the second channel based on determining that the media content of the third media frame is not associated with the particular type of media content.
Kolde shows
wherein a device is tuned to a first channel, (i.e. specified channel changed to when commercial is detected on original channel) and wherein the first media frame, (i.e. frame of program) the second media frame, (i.e. frame of commercial) and the third media frame (i.e. frame of program) are associated with a second channel, (i.e. original channel) the method further comprising: (Column 4, lines 22-42)
automatically tuning the device from the first channel to the second channel based on determining that the media content of the third media frame is not associated with the particular type of media content. (i.e. commercial) (Column 5, lines 35-43; Column 6, lines 24-31; i.e. The tuner resumes tuning to the original channel when it is detected on the original channel that the commercial is over or the third media frame is back to the program.)
Kolde and Wright in view of Suito are considered analogous art because they involve commercial detection in content. Wright shows detecting commercials in content using profile format changes in the video.  Kolde similarly shows detecting commercials in content based on high rates of scene changes. (Column 4, lines 36-42) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright in view of Suito to incorporate the teachings of Kolde wherein a device is tuned to a first channel, and wherein the first media frame, the second media frame, and the third media frame are associated with a second channel, the method further comprising: automatically tuning the device from the first channel to the second channel based on determining that the media content of the third media frame is not associated with the particular type of media content. Doing so provides for a more satisfying viewing experience for the user. (Kolde: Column 1, lines 15-24)

Regarding claim 4, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. However, Wright in view of Suito fails to show 
The method of claim 2, wherein a device is tuned to a first channel, and wherein the first media frame, the second media frame, and the third media frame are associated with a second channel, the method further comprising: 
outputting a notification based on determining that the media content of the third media frame is not associated with the particular type of media content, the notification including an option to tune the device from the first channel to the second channel.
Kolde shows
wherein a device is tuned to a first channel, (i.e. specified channel changed to when commercial is detected on original channel) and wherein the first media frame, (i.e. frame of program) the second media frame, (i.e. frame of commercial) and the third media frame (i.e. frame of program) are associated with a second channel, (i.e. original channel) the method further comprising: (Column 4, lines 22-42)
outputting a notification (i.e. user prompt for approval) based on determining that the media content of the third media frame is not associated with the particular type of media content, the notification including an option to tune the device from the first channel to the second channel. (Column 5, lines 18-23; Column 5, lines 35-43; Column 6, lines 24-31; i.e. The user is prompted for approval to return to the original channel when it is detected on the original channel that the commercial is over or the third media frame is back to the program. )
Kolde and Wright in view of Suito are considered analogous art because they involve commercial detection in content. Wright shows detecting commercials in content using profile format changes in the video.  Kolde similarly shows detecting commercials in content based on high rates of scene changes. (Column 4, lines 36-42) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright in view of Suito to incorporate the teachings of Kolde wherein a device is tuned to a first channel, and wherein the first media frame, the second media frame, and the third media frame are associated with a second channel, the method further comprising: outputting a notification based on determining that the media content of the third media frame is not associated with the particular type of media content, the notification including an option to tune the device from the first channel to the second channel. Doing so provides for a more satisfying viewing experience for the user. (Kolde: Column 1, lines 15-24)

Claims 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Suito as applied above, and further in view of Dimitrova et al. (U.S. Patent No. 6,100,941), hereinafter Dimitrova.
Regarding claim 5, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. However, Wright in view of Suito fails to show
The method of claim 1, further comprising: 
segmenting the second media frame into a background region and one or more foreground regions; 
comparing at least one of the background region and the one or more foreground regions of the second media frame to at least one of a background region and one or more foreground regions of the first media frame; and 
determining, by the first change detector based on the comparing, that the change is above the first change threshold in the second media frame relative to the first media frame. 
Dimitrova shows
segmenting the second media frame into a background region (i.e. non-corner areas) and one or more foreground regions; (i.e. corner area with possible logo) (Column 17, lines 9-26)
comparing at least one of the background region and the one or more foreground regions of the second media frame to at least one of a background region and one or more foreground regions of the first media frame; and (Column 17, lines 17-43)
determining, by the first change detector based on the comparing, that the change is above the first change threshold (i.e. The pixels change from all 0’s.) in the second media frame relative to the first media frame. (Column 17, lines 17-43) 
Dimitrova and Wright in view of Suito are considered analogous art because they involve detecting commercials in a video stream. Wright shows detecting commercials in content using profile format changes in the video. Dimitrova shows that the detection may also be based on comparing the existing of logos from one frame to another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright in view of Suito to incorporate the teachings of Dimitrova wherein segmenting the second media frame into a background region and one or more foreground regions, comparing at least one of the background region and the one or more foreground regions of the second media frame to at least one of a background region and one or more foreground regions of the first media frame, and determining, by the first change detector based on the comparing, that the change is above the first change threshold in the second media frame relative to the first media frame. Doing so provides for additional methods in which to detect the commercials.
 
Regarding claim 6, Wright in view of Suito in view of Dimitrova shows all of the features with respect to claim 5 as outlined above. Wright in view of Suito in view of Dimitrova further shows
The method of claim 5, further comprising: 
determining, by the first change detector, (Suito: Fig. 2, 15; i.e. scene change detector) that the background region and the one or more foreground regions of the second media frame have changed relative to the background region and the one or more foreground regions of the first media frame; and (Suito: [0063]; i.e. It is determined whether each and every pixel value from the first and second media frames have changed. Each and every pixel value would include the foreground and background regions of both frames.)
determining, by the first change detector, that the change is above the first change threshold in the second media frame relative to the first media frame based on the background region and the one or more foreground regions of the second media frame having changed relative to the background region and the one or more foreground regions of the first media frame.  (Suito: [0063]; [0065]; [0066]; [0071])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Wright to incorporate the teachings of Suito wherein determining, by the first change detector, that the background region and the one or more foreground regions of the second media frame have changed relative to the background region and the one or more foreground regions of the first media frame and determining, by the first change detector, that the change is above the first change threshold in the second media frame relative to the first media frame based on the background region and the one or more foreground regions of the second media frame having changed relative to the background region and the one or more foreground regions of the first media frame for the same motivation as detailed above in regards to claim 1.
 
Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Suito as applied above, and further in view of McGee et al. (U.S. Patent Publication 2003/0117530), hereinafter McGee.
Regarding claim 11, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. However, Wright in view of Suito fails to show 
The method of claim 7, wherein comparing the second media frame to the first media frame includes comparing a color histogram of the first media frame to a color histogram of the second media frame.  
McGee shows
wherein comparing the second media frame to the first media frame includes comparing a color histogram of the first media frame (i.e. frame of video program content associated with family histogram) to a color histogram of the second media frame. (i.e. frame of commercial)  ([0044]; [0031]; [0026], lines 15-19)
McGee and Wright in view of Suito are considered analogous art because they involve detection of commercials in a video stream. Wright shows that the commercials may be detected using any number of techniques. McGee shows that such a technique uses color histograms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright in view of Suito to incorporate the teachings of McGee wherein  comparing the second media frame to the first media frame includes comparing a color histogram of the first media frame to a color histogram of the second media frame. Doing so provides the methods necessary to implement another technique.

Regarding claim 12, Wright in view of Suito shows all of the features with respect to claim 1 as outlined above. Wright in view of Suito further shows
The method of claim 1, further comprising: 
generating, using a second change detector, (i.e. feature detector) a third tag (i.e. hint associated with second detection technique) indicating a change  (Wright: [0068]; [0081])
determining, based the first tag, the second tag, and the third tag, whether the media content of the second media frame is associated with the particular type of media content.  (Wright: [0082])
However, Wright in view of Suito fails to show
generating a third tag indicating a change above a second change threshold has occurred in the second media frame relative to the first media frame
McGee shows
generating a third tag (i.e. commercial mark) indicating a change above a second change threshold (i.e. threshold in relation to color histogram) has occurred in the second media frame relative to the first media frame ([0044]; [0031]; [0026], lines 15-19); [0052], lines 16-18)
McGee and Wright in view of Suito are considered analogous art because they involve detection of commercials in a video stream. Wright shows that the commercials may be detected using any number of techniques. McGee shows that such a technique uses color histograms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright in view of Suito to incorporate the teachings of McGee wherein generating a third tag indicating a change above a second change threshold has occurred in the second media frame relative to the first media frame. Doing so provides the methods necessary to implement another technique.

Regarding claim 13, Wright in view of Suito in view of McGee shows all of the features with respect to claim 12 as outlined above. Wright in view of Suito in view of McGee further shows
The method of claim 12, further comprising: 
generating, using a third change detector, (i.e. audio features detector) a fourth tag (i.e. hint) indicating a change above a third change threshold (i.e. random threshold level) has occurred in the second media frame relative to the first media frame; and (Wright: [0088], lines 1-15)
determining, based the first tag, the second tag, the third tag, and the fourth tag, whether the media content of the second media frame is associated with the particular type of media content.  (Wright: [0088], lines 15-20; [0089])

Regarding claim 14, Wright in view of Suito in view of McGee shows all of the features with respect to claim 13 as outlined above. Wright in view of Suito in view of McGee further shows
The method of claim 13, wherein: 
the first change detector determines change based on comparing at least one of a background region and one or more foreground regions of the second media frame to at least one of a background region and one or more foreground regions of the first media frame; (Suito: [0063]; i.e. It is determined whether each and every pixel value from the first and second media frames have changed. Each and every pixel value would include the foreground and background regions of both frames.)
the second change detector (i.e. feature detector associated with second detection technique) determines change based on comparing the second media frame to the first media frame; and (Wright: [0068]; [0081])
the third change detector (i.e. audio features detector) determines change based a comparison of audio associated with the second media frame with audio associated with the first media frame.  (Wright: [0088])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Wright to incorporate the teachings of Suito wherein the first change detector determines change based on comparing at least one of a background region and one or more foreground regions of the second media frame to at least one of a background region and one or more foreground regions of the first media frame for the same motivation as detailed above in regards to claim 1.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nafeh (U.S. Patent No. 5,343,251) – Using neural networks and feature vectors to identify advertisements.
Oishi et al. (U.S. Patent No. 11,368,762) – Detecting commercial section in broadcast program.
Helferty et al. (U.S. Patent Publication 2016/0094863) – Analyzing video stream to detect commercials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451